UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-K OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 26, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-209 BASSETT FURNITURE INDUSTRIES, INCORPORATED (Exact name of registrant as specified in its charter) VIRGINIA 54-0135270 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 BASSETT, VIRGINIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 276/629-6000 Securities registered pursuant to Section12(g) of the Act: Title of each class: Name of each exchange on which registered Common Stock ($5.00 par value) NASDAQ Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act¨YesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site , if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for at least the past 90 days.xYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one) Large Accelerated Filer ¨Accelerated FilerxNon-Accelerated Filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act).¨YesxNo The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of May28, 2011 was $100,438,899. The number of shares of the Registrant’s common stock outstanding on January 31, 2012 was 11,266,439. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Bassett Furniture Industries, Incorporated definitive Proxy Statement for its 2011 Annual Meeting of Stockholders to be held April 18, 2012,to be filed with the Securities and Exchange Commission pursuant to Regulation 14A under the Securities Exchange Act of 1934 (the “Proxy Statement”) are incorporated by reference into Part III of this Form 10-K. TABLE OF CONTENTS FORWARD-LOOKING STATEMENTS 1 PART I Item 1. Business 2 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 9 Item 4B Executive Officers of the Registrant 10 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 31 Item 8. Financial Statements and Supplementary Data 32 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 72 Item 9A. Controls and Procedures 72 Item 9B. Other Information 74 PART III Item 10. Directors, Executive Officers and Corporate Governance 74 Item 11. Executive Compensation 74 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 74 Item 13. Certain Relationships and Related Transactions, and Director Independence 74 Item 14. Principal Accountant Fees and Services 74 PART IV Item 15. Exhibits 75 SIGNATURES 77 As used herein, unless the context otherwise requires, “Bassett,” the “Company,” “we,” “us” and “our” refer to Bassett Furniture Industries, Incorporated and its subsidiaries. References to 2011, 2010, 2009, 2008 and 2007 mean the fiscal years ended November 26, 2011, November 27, 2010, November 28, 2009, November 29, 2008 andNovember 24, 2007.Please note that fiscal 2008 contained 53 weeks. SAFE-HARBOR, FORWARD-LOOKING STATEMENTS This discussion contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations and business of Bassett Furniture Industries, Incorporated and subsidiaries. Such forward-looking statements are identified by use of forward-looking words such as “anticipates”, “believes”, “plans”, “estimates”, “expects”, “aimed” and “intends” or words or phrases of similar expression. These forward-looking statements involve certain risks and uncertainties. No assurance can be given that any such matters will be realized. Important factors, which should be read in conjunction with Item 1A “Risk Factors”,that could cause actual results to differ materially from those contemplated by such forward-looking statements include: · competitive conditions in the home furnishings industry · general economic conditions · overall retail traffic levels and consumer demand for home furnishings · ability of our customers and consumers to obtain credit · Bassett store openings · store closings and the profitability of the stores (independent licensees and Company-owned retail stores) · ability to implement our Company-owned retail strategies and realize the benefits from such strategies as they are implemented · fluctuations in the cost and availability of raw materials, labor and sourced products · results of marketing and advertising campaigns · information and technology advances · ability to execute global sourcing strategies · future tax legislation, or regulatory or judicial positions · ability to efficiently manage the import supply chain to minimize business interruption 1 PART I ITEM 1. BUSINESS (dollar amounts in thousands except per share data) General Bassett is a leading vertically integrated manufacturer, importer and retailer of high quality, mid-priced home furnishings. With 88 Bassett Home Furnishings (“BHF”) stores at November 26, 2011, we have leveraged our strong brand name in furniture into a network of licensed and corporate stores that focus on providing consumers with a friendly environment for buying furniture and accessories. On December 26, 2011, we opened a new Company-owned store in Torrance, California bringing the total network to 89 stores.We created our store program in 1997 to provide a single source home furnishings retail store that provides a unique combination of stylish, quality furniture and accessories with a high level of customer service. The store features custom order furniture ready for delivery in less than 30 days, more than 750 upholstery fabrics, free in-home design visits and perfectly coordinated decorating accessories. We believe that our capabilities in custom furniture have become unmatched in recent years. Our manufacturing team takes great pride in the breadth of its options, the precision of its craftsmanship, and the speed of its delivery. The selling philosophy in the stores is based on building strong long term relationships with each customer. Sales people are referred to as Design Consultants and are trained to evaluate customer needs and provide comprehensive solutions for their home decor. In order to reach markets that cannot be effectively served by our retail store network, we also distribute our products through other multi-line furniture stores, many of which feature Bassett galleries or design centers, specialty stores and mass merchants. We believe this blended strategy provides us the greatest ability to effectively distribute our products throughout the United States and ultimately gain market share. During 2010, our sales through these channels increased for the first time in several years.During 2011, sales through these channels increased by over 10%. Operating Segments We have strategically aligned our business into three reportable segments: Wholesale, Retail and Investments/Real Estate. The wholesale home furnishings segment is involved principally in the design, manufacture, sourcing, sale and distribution of furniture products to a network of BHF stores (independently-owned stores and Company-owned retail stores) and independent furniture retailers. The wholesale segment accounted for 55%, 59% and 63% of net sales during fiscal 2011, 2010, and 2009, respectively. Our retail segment consisted of 49 Company-owned stores and accounted for 45%, 41% and 37% of total net sales in fiscal 2011, 2010 and 2009, respectively.The following table shows the number of Company-owned stores by state as of November 26, 2011: State Number of Stores State Number of Stores Arizona 2 Missouri 1 Arkansas 1 Nevada 1 California 1 New Jersey 1 Connecticut 3 New York 3 Delaware 1 North Carolina 4 Florida 3 Ohio 1 Georgia 3 South Carolina 1 Kentucky 1 Tennessee 1 Maryland 2 Texas 12 Massachusetts 2 Virginia 4 Mississippi 1 Total 49 Our investments/real estate business segment consists of our holdings of retail real estate related to licensee stores, the equity investment in Zenith Freight Lines, LLC (“Zenith”), which hauls freight and warehouses inventory for the Company, International Home Furnishings Center, Inc. ("IHFC") until sold on May 2, 2011 and our investments in the Fortress Value Recovery Fund I, LLC (“Fortress”) and marketable securities. 2 Wholesale Segment Overview The wholesale furniture industry is very competitive and there are a large number of manufacturers both within and outside the United States who compete in the market on the basis of product quality, price, style, delivery and service. Additionally, many retailers source imported product directly, thus bypassing domestic furniture manufacturers. We believe that we can be successful in the current competitive environment because our products represent excellent value combining attractive prices, quality and styling; prompt delivery; and courteous service. Wholesale shipments by category for the last three fiscal years are summarized below: Wood $ % $ % $ % Upholstery % % % Other % % % Total $ % $ % $ % Approximately 52% of our 2011 wholesale sales were of imported product compared to 53% in 2010. We define imported product as fully finished product that is sourced. Our domestic product includes certain products that contain components which were also sourced. We continue to believe that a blended strategy including domestically produced products primarily of a custom-order nature combined with sourcing of major collections provides the best value and quality of products to our customers. The dollar value of our wholesale backlog, representing orders received but not yet shipped to dealers and Company stores, was $10,325 at November 26, 2011 and $12,451 at November 27, 2010. We expect that the November 26, 2011 backlog will be filled within fiscal 2012, with the majority of our backlog being filled during the first quarter. We use lumber, fabric, leather, foam and other materials in the production of wood and upholstered furniture. These components are purchased from a variety of domestic and international suppliers and are widely available. The price of foam, which is highly-dependent on the cost of petroleum, has shown significant volatility in recent years. Prices for the other production components have recently experienced increases over rates of prior years. We currently assemble and finish these components in our plants in the United States. Retail Segment Overview – Company Owned Retail Stores The retail furniture industry remains very competitive and includes local furniture stores, regional furniture retailers, national department and chain stores and single-vendor branded retailers. As a whole, our store network with 49 Company-owned and 39 licensee-owned stores, ranks in the top 25 in retail furniture sales in the United States. We expect to increase the number of our Company-owned stores during 2012, primarily through a limited number of new store openings in selected markets. Retail net sales for our company-owned retail stores for the last three fiscal years are summarized below: Retail net sales $ $ $ Maintaining and enhancing our brand is critical to our ability to expand our base of customers and drive increased traffic at both Company-owned and licensee-owned stores.Our advertising and marketing campaign utilizes television, direct mail, catalogs, newspapers, magazines, radio and the internet in an effort to maintain and enhance our existing brand equity. 3 During 2007, we unveiled a new store prototype that we believe is critical to our retail success.The design of this store, now fully incorporated into eight Company-owned and three licensee-owned stores, is based on extensive research we conducted and assessed over the past several years, including a comprehensive market segmentation study completed in 2006. Aspects of the prototype design have also been incorporated into 15 Company-owned and licensee-owned stores.The prototype was created to allow a more stylish, residential feel while highlighting Bassett’s unmatched custom manufacturing capabilities. The prototype design leverages our customization capabilities by dedicating space in the stores for design solutions for dining, upholstery, home entertainment and storage solutions. Domestic custom manufacturing capabilities make it possible for Bassett to offer a 30 day delivery on custom products.We believe this design, organized around three targeted lifestyles, better communicates our capabilities to the consumer.Our lifestyle presentations are Contemporary, Casual and Traditional as described below: · Contemporary—Youthful spirited lifestyle of a sophisticated city life much like Boston’s Back Bay, the Village in Manhattan or Washington’s Georgetown. · Casual—Family-oriented with a relaxed atmosphere. · Traditional—Sensible lifestyle of established affluence. Utilizing the basic tenants of our new prototype as a guideline, we are in the midst of standardizing our interior and exterior store presentations for the entire store network. Implementation will occur in stages over the next few years depending on the availability of capital and will logically display not only our styling point of view but also our points of differentiation in the marketplace. To further solidify ourselves as a complete home furnishings retailer, we have expanded accessory product lines including lighting, rugs, decorative wall art, mirrors and accent pillows that coordinate with each lifestyle presentation throughout the store.We have also increased our mattress offerings such that our stores now carry Sealy, Tempurpedicand Bassett brand products. Traffic to our website, www.bassettfurniture.com, grew significantly in 2011. Understanding that more and more consumers are using the web to research before making a purchase, we have worked diligently to strengthen the website’s capabilities and ease of use and will continue to make improvements in 2012 that will drive more visitors to our website and more qualified prospects to our stores. While sales through our website are currently not material, they have increased significantly in both 2010 and 2011. We are leveraging our Company-owned and licensed store network to handle delivery and customer service for orders placed online. Investments/Real Estate Overview We are committed to maintaining a strong balance sheet in order to weather difficult industry conditions, allow us to take advantage of opportunities as market conditions improve, and to execute our long-term retail strategies. Our balance sheet includes investments (Fortress and marketable securities), an equity investment in Zenith, and retail real estate related to licensee-owned stores.On May 2, 2011 we sold our equity investment in IHFC which is further discussed in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operation”.Our investment balances at each of the last three fiscal year-ends are as follows: November 26, November 27, November 28, Fortress (Alternative Asset Fund at 2009) $ $ $ Other marketable securities Licensee-store real estate IHFC - ) ) Zenith (Recorded in Other long-term assets) The Alternative Asset Fund (the “Fund”) was organized under the Delaware Revised Uniform Limited Partnership Act and commenced operations on July1, 1998. The objective of the Fund was to achieve consistent positive returns, while attempting to reduce risk and volatility, by placing our capital with a variety of hedge funds and experienced portfolio managers. Such hedge funds and portfolio managers employed a variety of trading styles or strategies, including, but not limited to, convertible arbitrage, merger or risk arbitrage, distressed debt, long/short equity, multi-strategy and other market-neutral strategies. In 2008, we requested that our general partner begin to liquidate all of our investments in the Fund.During fiscal 2010 and 2009, we received $250 and $19,258, respectively, for liquidations associated with various investments in the Fund.As of November 28, 2009, the Fund held only a $749 investment in Fortress (formerly the DB Zwirn Special Opportunities Fund, L.P.), along with some remaining cash which was distributed in early 2010. Due to the level of the remaining assets in the Fund, the Company and Private Advisors, L.L.C. dissolved the partnership effective December 31, 2010 and the Fund’s remaining investment interest in Fortress was transferred to the Company. 4 Our marketable securities portfolio consists of bond mutual funds and fixed income securities with maturities that range from one to twenty years. Historically, our marketable securities have been held by two different money managers and consisted of a combination of equity and fixed income securities, including money market funds.During the second quarter of 2009, we liquidated our equity holdings with one of the managers and reinvested the proceeds in various money market funds, individual bonds and bond funds.During the first quarter of 2010, we liquidated the equity holdings with the other manager and reinvested those funds in money market accounts. As part of our retail strategy, we invest in retail store property that is either used by our Company-owned stores or leased to our licensees.Licensee-store real estate is presented as an other long-term asset in our consolidated balance sheet.These real estate holdings are typically in urban, high-traffic retail locations. Trademarks and Patents Our trademarks, including “Bassett” and the names of our marketing divisions, products and collections, are significant to the conduct of our business. This is important due to consumer recognition of the names and identification with our broad range of products. Certain of our trademarks are licensed to independent retailers for use in full store and store gallery presentations of our products. We also own copyrights that are important in the conduct of our business. Research and Development The furniture industry is considered to be a “fashion” industry subject to constant fluctuations to meet changing consumer preferences and tastes. As such, we are continuously involved in the development of new designs and products. Due to the nature of these efforts and the close relationship to the manufacturing operations, these costs are considered normal operating costs and are not segregated. We are not otherwise involved in “traditional” research and development activities nor do we sponsor the research and development activities of any of our customers. Government Regulations We believe that we have materially complied with all federal, state and local standards in the areas of safety, health and pollution and environmental controls. We are involved in environmental matters at certain of our plant facilities, which arise in the normal course of business. Although the final outcome of these environmental matters cannot be determined, based on the present facts, we do not believe that the final resolution of these matters will have a material adverse effect on our financial position or future results of operations. We may also be affected by laws and regulations of countries from which we source goods. Labor, environmental, and other laws and regulations change over time, especially in the developing countries from which we source. Changes in these areas of regulation could negatively impact the cost and availability of sourced goods. The timing and extent to which these regulations could have an adverse effect on our financial position or results of operations is difficult to predict. Based on the present facts, we do not believe that they will have a material adverse effect on our financial position or future results of operations. People We employed 1,325 people as of November 26, 2011, of which 658 were employed in our retail segment and 667 were employed in our wholesale segment. None of our employees are subject to collective bargaining arrangements and we have not experienced any recent work stoppages. We consider our relationship with our employees to be good. Foreign and Domestic Operations and Export Sales We have no foreign manufacturing or retail operations. We define export sales as sales to any country or territory other than the United States or its territories or possessions. Our export sales were approximately $6,598, $5,350, and $3,805 in 2011, 2010, and 2009, respectively.At November 26, 2011, we had $2,748 of our finished goods inventory physically warehoused in Vietnam and China. Available Information Through our website www.bassettfurniture.com, we make available free of charge as soon as reasonably practicable after electronically filing or furnishing with the SEC, our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments thereto. 5 ITEM 1A. RISK FACTORS The following risk factors should be read carefully in connection with evaluating our business and the forward-looking information contained in this Annual Report on Form 10-K. The risk factors below represent what we believe are the known material risk factors with respect to us and our business. Any of the following risks could materially adversely affect our business, operations, industry, financial position or future financial results. We face a difficult current retail environment and changing economic conditions that may further adversely affect consumer demand and spending. Many industry analysts believe the current home furnishings environment is as difficult as the industry has ever experienced. Historically, the home furnishings industry has been subject to cyclical variations in the general economy and to uncertainty regarding future economic prospects. This historical uncertainty, combined with general economic uncertainty due to lagging consumer confidence and rising unemployment, may continue to cause inconsistent and unpredictable consumer spending habits. Should consumer demand for home furnishings further deteriorate, it could adversely affect our business through its impact on the performance of our Company-owned stores as well as our licensees and the ability of a number of them to meet their obligations to us. Competition from domestic and overseas manufacturers continues to increase and may adversely affect our business, operating results or financial condition. Our wholesale business segment is involved in the development of our brand, which encompasses the design, manufacture, sourcing, sales and distribution of our home furnishings products, and competes with other U.S. and foreign manufacturers and other wholesalers. Industry globalization and the development of manufacturing capabilities in other countries, particularly within Asia, has led to increased competitive pressures brought about by the increasing volume of imported finished goods and components, particularly for case good products. The increase in overseas production capacity in recent years has created over-capacity for many foreign and U.S. manufacturers, including us, which has led to industry-wide plant consolidation in the U.S. In addition, because many foreign manufacturers are able to maintain substantially lower production costs, including the cost of labor and overhead, imported product is capable of being sold at a lower price to consumers, which, in turn, has led to additional industry-wide price deflation. Our use of foreign sources of production for a substantial portion of our products exposes us to certain additional risks associated with international operations. Ouruse of foreign sources for the supply of many of our products exposes us to risks associated with overseas sourcing. These risks are related to government regulation, delays in shipments, and extended lead time in ordering. Governments in the foreign countries where we source our products may change their laws, regulations and policies, including those related to tariffs and trade barriers, investments, taxation and exchange controls which could make it more difficult to service our customers resulting in an adverse effect on our earnings.Shipping delays and extended order lead times may adversely affect our ability to respond to sudden changes in demand, resulting in the purchase of excess inventory in the face of declining demand, or lost sales due to insufficient inventory in the face of increasing demand, either of which would also have an adverse effect on our earnings or liquidity. Our company-owned stores may not achieve the anticipated growth and profitability. Our Company-owned stores currently operate at a loss.Our goal is to operate these stores at a level of modest profitability to enhance operating margins generated by our wholesale operation.To be successful, we need to increase our sales per store while decreasing the support costs as a percentage of sales.As part of our strategy, we must hire, train and retain a qualified staff of design consultants to improve the customer experience.Competition with other furniture retailers for qualified design consultants also continues to increase. We also compete with other retailers for management personnel and appropriate retail locations. Failures and delays in implementing our retail strategies or failure to realize the benefits of these strategies could adversely impact our business and operating results. Our licensee-owned stores may not be able to meet their obligations to us. We have a significant amount of accounts receivable from our network of licensee-owned stores.We also own some of the real estate that is leased to our licensees and guarantee some of the leases of some of our licensees.If these stores do not generate the necessary level of sales and profits, they may not be able to fulfill their obligations to us resulting in additional bad debt expenses and real estate related losses. 6 Unsuccessful implementation of our new store design, or failure to realize the intended benefits of the new design, may be detrimental to future operating results and financial condition. In 2007, we unveiled a new store prototype that we believe is critical to our retail success.Utilizing the basic tenants of our new prototype as a guideline, we are in the midst of a visual standardization program that will ultimately permeate our entire fleet of stores.Implementation will occur in stages over the next few years, depending on the availability of capital.Failure to successfully implement the new store design and/or the visual standardization program, or to realize the intended benefits thereof, could prove costly and could adversely impact our operating results and financial condition. Failure to successfully anticipate or respond to changes in consumer tastes and trends in a timely manner could adversely impact our business, operating results and financial condition. Sales of our furniture are dependent upon consumer acceptance of our designs, styles, quality and price. As with all retailers, our business is susceptible to changes in consumer tastes and trends. We attempt to monitor changes in consumer tastes and home design trends through attendance at international industry events and fashion shows, internal marketing research, and communication with our retailers and design consultants who provide valuable input on consumer tendencies. However, such tastes and trends can change rapidly and any delay or failure to anticipate or respond to changing consumer tastes and trends in a timely manner could adversely impact our business, operating results and financial condition. Our success depends upon our brand, marketing and advertising efforts and pricing strategies, and if we are not able to maintain and enhance our brand, or if we are not successful in these efforts and strategies, our business and operating results could be adversely affected. Maintaining and enhancing our brand is critical to our ability to expand our base of customers and drive increased traffic at both Company-owned and licensee-owned stores.Our advertising and marketing campaign utilizes television, direct mail, catalogs, newspapers, magazines, radio and the internet in an effort to maintain and enhance our existing brand equity. We cannot provide assurance that our marketing, advertising and other efforts to promote and maintain awareness of our brand will not require us to incur substantial costs. If these efforts are unsuccessful or we incur substantial costs in connection with these efforts, our business, operating results and financial condition could be adversely affected. Manufacturing realignments could result in a decrease in our near-term earnings. We regularly review and evaluate our domestic manufacturing operations and offshore (import) sourcing capabilities. As a result, we sometimes realign those operations and capabilities and institute cost savings programs. These programs can include the consolidation and integration of facilities, functions, systems and procedures. We also may shift certain products from domestic manufacturing to offshore sourcing. These realignments and cost savings programs generally involve some initial cost and can result in decreases in our near-term earnings until we achieve the expected cost reductions. Failure to accomplish these actions as quickly as planned, or failure to fully achieve the expected cost reductions, could adversely impact our operating results and financial conditions. Fluctuations in the price, availability and quality of raw materials could result in increased costs or cause production delays which might result in a decline in sales, either of which could adversely impact our earnings. We use various types of wood, foam, fibers, fabrics, leathers, and other raw materials in manufacturing our furniture. Certain of our raw materials, including fabrics, are purchased both abroad and domestically. Fluctuations in the price, availability and quality of raw materials could result in increased costs or a delay in manufacturing our products, which in turn could result in a delay in delivering products to our customers. For example, lumber prices fluctuate over time based on factors such as weather and demand, which in turn impact availability. Production delays or upward trends in raw material prices could result in lower sales or margins, thereby adversely impacting our earnings. In addition, certain suppliers may require extensive advance notice of our requirements in order to produce products in the quantities we desire. This long lead time may require us to place orders far in advance of the time when certain products will be offered for sale, thereby exposing us to risks relating to shifts in consumer demand and trends, and any further downturn in the U.S. economy. 7 ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES General We own our corporate office building located in Bassett, Va. We own the following facilities, by segment: Wholesale Segment: Facility Location Bassett Wood Division Martinsville, Va. Bassett Upholstery Division Newton, N.C. 3 Warehouses Bassett, Va. In general, these facilities are suitable and are considered to be adequate for the continuing operations involved. All facilities are in regular use and provide more than adequate capacity for our manufacturing needs. The following properties have ceased manufacturing operations and are currently held as idle facilities in connection with previous restructuring efforts: Facility Location Bassett Superior Lines * Bassett, Va. Bassett Table * Bassett, Va. Outlet Store Bassett, Va. Bassett Fiberboard Bassett, Va. Warehouse Mt. Airy, N.C. * Currently under demolition 8 Retail Segment: Our interest in retail real estate as of November 26, 2011 is as follows: Number of Aggregate Net Book Locations Square Footage Value Real estate occupied by Company-owned and operated stores, included in property and equipment, net (1) 10 $ Investment real estate: Leased to operating licensees 2 Leased to others 2 Available for sale or lease 2 Other (2) - - Total included in retail real estate 6 Total Company investment in retail real estate 16 $ (1) Includes two properties encumbered under mortgages totaling $3,864 at November 26, 2011. (2) Consists of leasehold improvements in locations leased by the Company and subleased to licensees. As of November 26, 2011, we had 88 stores in our retail network; 49 Company-owned stores that comprise our retail segment and 39 owned and operated by independent third party operating licensees.Of the 49 retail store locations owned and operated by us, 10 of the properties are owned and 39 are leased.Of the 10 properties that we own, two are subject to land leases. We lease another seven properties from third party landlords which we then sublease to our licensee dealers.To further support our licensee dealers, we have also provided lease guarantees on five licensee operated stores. At November 26, 2011, there are 11 closed stores where we are paying the monthly lease amount due to being the lessee or subject to a lease guarantee.We have sublease agreements on five of these properties which help to defray a portion of the on-going cash requirements.We are actively marketing to sublease the remaining properties.From time-to-time, we may sublease these properties on a short-term basis to defray some of the cash costs.In addition, we may negotiate cash settlements to terminate our obligations under the leases. See Note 18 to the Consolidated Financial Statements included under Item 8 of this Annual Report for more information with respect to our operating lease obligations. ITEM 3. LEGAL PROCEEDINGS In 2004, the US Environmental Protection Agency (EPA) advised the Company that it had been identified as a potentially responsible party (PRP) at the Ward Transformer Superfund site in Wake County, North Carolina. The EPA alleges that the Company is a responsible party because, prior to 1990, it sent transformers to the site for repair that contained certain polychlorinated biphenyls (PCBs) which were allegedly mishandled by the owner/operator of the site. Pursuant to a settlement agreement that the Company and several other PRPs (the “Initial PRP Group”) entered into with the EPA in 2005, the Initial PRP Group has paid for remediation work conducted at the Ward Transformer site. To date the Company has spent approximately $1,000 on the remediation of the site. The Company estimates that its share of the total liability for remediation of the site should be approximately $295. Through litigation and collection efforts by the Initial PRP Group, the Company intends to seek recovery from dozens of other PRPs for its costs in excess of $295. 9 ITEM4B.EXECUTIVE OFFICERS OF THE REGISTRANT John E. Bassett III, 53, has been with the Company since 1981 and served as Vice President of Wood Manufacturing from 1997 to 2001, as Vice President Global Sourcing from 2001 to 2006 and as Senior Vice President of Global Sourcing since 2006. Jason W. Camp, 43, joined the Company in 2006 as Senior Vice President of Retail. Prior to joining Bassett, Mr. Camp was with Restoration Hardware, Inc. for nine years advancing to the position of Senior Vice President and General Manager of the Retail Division. Jay R. Hervey, Esq., 52, has served as the General Counsel, Vice President and Secretary for the Company since 1997. Matthew S. Johnson, 50, has been with the Company since 1984. Since 2000, he has been serving as Vice President of Merchandising and Product Development/Design. Mark S. Jordan, 58, joined the Company in 1999 as Plant Manager. In 2001, he was promoted to Vice President of Upholstery Manufacturing and in 2002 he was promoted to Vice President and General Manager-Upholstery. He has served as Senior Vice President of Upholstery since 2006. J. Michael Daniel, 50, joined the Company in 2007 as Corporate Controller.From March 2009 through December 2009, he served as Corporate Controller and Interim Chief Financial Officer.In January 2010, he was appointed Vice President and Chief Accounting Officer. Robert H. Spilman, Jr., 55, has been with the Company since 1984. Since 2000, he has served as Chief Executive Officer and President. 10 PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUERPURCHASES OF EQUITY SECURITIES Market and Dividend Information: Bassett’s common stock trades on the NASDAQ global select market system under the symbol “BSET.” We had approximately 1,000 registered stockholders at November 26, 2011. The range of per share amounts for the high and low market prices and dividends declared for the last two fiscal years are listed below: Market Prices of Common Stock Dividends Declared Quarter High Low High Low First $ $
